Citation Nr: 0302958	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  97-20 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right trapezius 
myositis.

(The issue of entitlement to service connection for a stomach 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty for training with the 
United States Army Reserves from May 1988 to March 1989 and 
on active duty from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issues on appeal were previously before the Board in May 
2001, when they were remanded for further development.  The 
requested development having been completed with respect to 
the issue of entitlement to service connection for right 
trapezius myositis, the issue is again before the Board for 
appellate adjudication.

However, the Board finds that development is still required 
with respect to the issue of entitlement to service 
connection for a stomach disorder.  As such, the Board is 
undertaking additional development with regard to this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.	VA has made reasonable efforts to assist the veteran in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate her 
claim.

2.	The preponderance of the evidence reflects that the 
veteran's right trapezius myositis was not incurred in or 
aggravated by service.


CONCLUSION OF LAW

Right trapezius myositis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the November 1996 rating decision; June 1997 
statement of the case; August 2002 supplemental statement of 
the case; May 2001 Board remand; and May 2001 letter from the 
RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records, VA medical records, and 
provided the veteran with two VA examinations to clarify the 
nature and etiology of her right shoulder disorder.  As such, 
the VA's duties under the VCAA have been satisfied.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records 
are negative for any complaints related to a right shoulder 
disorder, to include pain, numbness or weakness.  The 
veteran's May 1991 separation examination was negative for 
any right shoulder disorder.

Outpatient treatment records from the San Juan VAMC, dated 
from May 1991 to July 1996, likewise are negative for a 
diagnosis of right trapezius myositis.  However, in October 
1995, the veteran underwent nerve conduction velocity studies 
of the upper extremities, which showed prolonged sensory 
latencies of both ulnar nerves and of the right median nerve.  
The possibility of an early demyelinating sensory neuropathy 
was noted.  In January 1996, the veteran complained of 
weakness of the upper extremities, and the examining 
physician again noted the possibility of early demyelinating 
sensory neuropathy, a provisional diagnosis which was also 
noted in March 1996.

The veteran underwent EMG testing by J. Deniz, M.D., in June 
1996, and as a result, was diagnosed with (1) early right 
carpal tunnel syndrome; (2) early sensory peripheral 
neuropathy; (3) mild right neurogenic thoracic outlet 
syndrome; and (4) no spontaneous activity at paraspinal 
muscles.

The veteran underwent a VA examination of the muscles in July 
1996, at which time she reported that during service, due to 
the use of a duffel bag, she developed pain in the right side 
of her neck, with numbness of the right forearm and arm.  The 
veteran reported that a private EMG and nerve conduction 
studies had confirmed a diagnosis of carpal tunnel syndrome.  
She described pain in the right cervical area.  On objective 
evaluation, the musculature of the veteran's back showed 
evidence of right trapezius muscle spasm, with objective 
evidence of pain on motion on lateral flexion of the cervical 
spine only.  The biceps, triceps, brachioradialis muscle 
reflexes were +1, bilateral and symmetric.  The veteran had 
normal muscle strength of both her arms and hands, and there 
was no muscle atrophy.  Relevant diagnosis was of right 
trapezius myositis.

Following a May 2001 Board remand, the veteran was afforded a 
VA joints examination in September 2001, at which time she 
described having pain and numbness of her right superior 
shoulder and right upper extremity down to her volar forearm, 
which occasionally radiated to one or two fingers of her 
right hand.  She described her forearm becoming darker, which 
lasted for hours.  She associated these symptoms with 
carrying her duffel bag while in the Army.  The veteran 
complained of dropping packages at her job at the Post 
Office, and of having a burning sensation, as well as 
numbness, in her right upper extremity almost every day.  She 
stated that her arm tired easily when writing, and that her 
fingers became stiff.

The examining physician diagnosed the veteran with clinical 
thoracic outlet syndrome, and provided the following opinion 
after reviewing the veteran's claims folder:

. . . She has a neurological evaluation 
report in her claim folder with 
diagnosis of cervical sprain, myositis, 
cervical nerve root irritation C6, 
thoracic outlet syndrome and carpal 
tunnel syndrome.  The service medical 
record is silent as to right upper 
extremity numbness, weakness or 
symptomatology although it does appear 
that she does have a right sided 
thoracic outlet syndrome as clinically 
evidence today but there is no evidence 
during her time in the military service 
as to any complaint whatsoever as to 
these symptoms.

Analysis.  The veteran contends that she currently suffers 
from right trapezius myositis incurred during service.  
However, as set forth above, the veteran's service medical 
records are silent with respect to any relevant complaints or 
diagnosis.  Likewise, no indication of a right shoulder 
disorder, to include pain or numbness, is reflected in the 
veteran's records until several years following service when 
she was diagnosed with right trapezius myositis and thoracic 
outlet syndrome.  A VA examiner elicited a detailed history 
from the veteran as to her shoulder problems, examined her, 
and conducted a longitudinal review of her claims folder.  
The VA examiner then failed to associated the veteran's 
current right shoulder disorder to any incident of her 
military service.  In summary, the preponderance of the 
evidence does not indicate that the veteran's right shoulder 
pathology was incurred during her period of military service.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for right trapezius 
myositis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

